DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3-12, 14-22 are pending.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8-10, 12, 14-15, 18-20, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US# 2016/0174135 hereinafter referred to as Yan) in view of Wiberg et al. (US# 6,628,946 hereinafter referred to as Wiberg) and Wang et al. (US# 2013/0303203 hereinafter referred to as Wang).

	RE Claim 1, Yan discloses a method for obtaining system information by a user equipment (UE) (See Yan Background; Summary), comprising:
	receiving, from a first cell, an area identifier that identifies a first area in which a first system information common to each cell of a first group of multiple cells, including the first cell, is valid (See Yan [0022], [0024], [0027]-[0029], [0036] – receiving area scope indicator and validity tag from cell identifying which cells (including source cell) that the system information is common to (i.e. where the system information is valid)), wherein the first area includes the first group of multiple cells (See Yan [0030] – the area scope extending indicator can contain information identifying which neighbouring cell(s) and which system information is common between the identified neighbouring cell(s) and the source cell; the actual “area” (even if implied) includes the source cell as the valid area includes the neighboring cells and the source cell);
	receiving from the first cell the first system information (See Yan [0019], [0021] – broadcasting system information) associated with the first area identifier (See Yan [0024] – system information that is common to multiple cells in a first area); 
	storing at least the first system information associated with the first group of multiple cells (See Yan [0024], [0029], [0031] – storing common system information); and 
	communicating with at least one of the first cell or a second cell in the first group of multiple cells using the stored first system information (See Yan [0032]-[0033] – using stored common system information to perform cell acquisition with cells that utilize the same common system information).
	Yan does not specifically disclose the identified first area being an area within a wireless network; or
	Transmitting, to the first cell, a request for at least the first system information; and
	Receiving the system information in response to the request.
	However, Wiberg teaches of obtaining system information by a user equipment (See Wiberg Summary) comprising an area identifier that identifies a first area within a wireless network (See Wiberg column 8, 35-52 – valid system information tags for flexibly defined group of cells i.e. routing area (subset area of entire cellular communication network)), wherein the first area includes the first group of multiple cells (See Wiberg column 8, 35-52 – first area being a flexibly defined group of cells which includes instant cell transmitting system/tag information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, comprising the identified first area being an area within a wireless network, wherein the first area includes the first group of multiple cells, as taught in Wiberg. One is motivated as such in order to save on radio resources and reduce battery consumption (See Wiberg Summary).
	Yan, modified by Wiberg, does not specifically disclose 
	Transmitting, to the first cell, a request for at least the first system information; and
	Receiving the system information in response to the request.
	However, Wang teaches of 
	Transmitting, to the first cell, a request for at least the first system information (See Wang [0226], [0230], [0232] – WTRU sending request for system information); and
	Receiving the system information in response to the request (See Wang [0226], [0230], [0232] – WTRU receiving system information based on request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, modified by Wiberg, comprising transmitting, to the first See Wang Background; Summary). 

	RE Claim 3, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above, further comprising, after communicating with the first cell, communicating with the second cell using the stored first system information (See Yan [0032]-[0033] – performing cell reselection using stored common system information).

	RE Claim 4, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above, further comprising receiving a broadcast of a second system information that can vary between cells in the first group of multiple cells (See Yan [0033]-[0034] – receiving system information that is not common to multiple cells).
	Yan, modified by Wiberg, does not specifically disclose wherein the second system information is broadcast more frequently than the first system information.
	However, Yan teaches that the purpose/benefit of having stored common system information is to save time/resources from having to re-read the common system information in multiple broadcasts (See Yan [0033]-[0034]). Therefore, having the second system information (i.e. cell specific/not common system information) be broadcasted more frequently than the first system information (common system 

	RE Claim 5, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above, wherein the first system information is broadcast by a plurality of cells in the first group of multiple cells (See Yan [0021], [0084]-[0085], [0074], [0088] – common system information is broadcasted by multiple cells (i.e. solution 1)).

	RE Claim 8, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 4 above, further comprising receiving a paging message indicating that at least one of the first or second system information has changed (See Yan [0036]-[0037] – value tag changes indicating changes to SIB).

	RE Claim 9, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 8 above, further comprising determining, based on a value included in the paging message, which of the first or second system information has changed (See Yan [0036]-[0037] – determining which of first or second system information has changed based on value tag (valid or invalid SI) + area scope extending indicator (common or cell-specific SI)).

	RE Claim 10, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above, further comprising: 
	transmitting, to a third cell, an additional request for at least a third system information common to each cell of a second group of multiple cells associated with a second area (See Yan FIG 2; [0065]-[0067] – UE sending a capability indicator including support of common SIB to new cell (which is part of group of cells that would utilize the common SIB)); 
	receiving, from the third cell, a response to the additional request including at least the third system information (See Yan FIG 2; [0065]-[0067] – if UE indicates that it supports common SIB, receiving common SIB that is common amongst a group of cells); and 
	communicating with the third cell in the second group of multiple cells using the third system information (See Yan FIG 2; [0032]-[0033], [0065]-[0067] – UE performing cell acquisition with new cell using new system information).

	RE Claim 12, Yan discloses a method for conveying system information by a cell (See Yan Background; Summary), comprising: 
	determining a first system information common to each cell of a group of multiple cells, including the cell, associated with an area (See Yan [0024], [0029] – system information that is common to multiple cells in a first area including the source cell), wherein the area includes the group of multiple cells (See Yan [0030] – the area scope extending indicator can contain information identifying which neighbouring cell(s) and which system information is common between the identified neighbouring cell(s) and the source cell; the actual “area” (even if implied) includes the source cell as the valid area includes the neighboring cells and the source cell); 
	broadcasting an area identifier that identifies a first area in which a first system information common to each cell of a first group of multiple cells is valid (See Yan [0022], [0024], [0027]-[0029], [0036] – receiving area scope indicator and validity tag from cell identifying which cells (including source cell) that the system information is common to (i.e. where the system information is valid));
	transmitting the first system information (See Yan [0019], [0021] – broadcasting system information); and 
	communicating with a user equipment (UE) based on the first system information (See Yan [0032]-[0033] – using stored common system information to perform cell acquisition with cells that utilize the same common system information).
	Yan, modified by Wiberg, does not specifically disclose the identified first area being an area within a wireless network; or
	Receiving, from the UE, a request for the first system information, or
	Transmitting, in response to the request, the first system information.
	However, Wiberg teaches of obtaining system information by a user equipment (See Wiberg Summary) comprising an area identifier that identifies a first area within a wireless network (See Wiberg column 8, 35-52 – valid system information tags for flexibly defined group of cells i.e. routing area (subset area of entire cellular communication network)), wherein the area includes the group of multiple cells (See Wiberg column 8, 35-52 – first area being a flexibly defined group of cells which includes instant cell transmitting system/tag information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, comprising the identified first area being an area within a wireless network, wherein the area includes the group of multiple cells, as taught in Wiberg. One is motivated as such in order to save on radio resources and reduce battery consumption (See Wiberg Summary).
	Yan, modified by Wiberg, does not specifically disclose 
	Receiving, from the UE, a request for the first system information, or
	Transmitting, in response to the request, the first system information.
	However, Wang teaches of 
	Receiving, from the UE, a request for the first system information (See Wang [0226], [0230], [0232] – WTRU sending request for system information); and
	Transmitting, in response to the request, the first system information (See Wang [0226], [0230], [0232] – WTRU receiving system information based on request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, modified by Wiberg, comprising Transmitting, in response to the request, the first system information, as taught in Wang. One is motivated as such in order to provide flexibility for user devices when receiving different services (See Wang Background; Summary). 

Claim 14, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 12 above, further comprising broadcasting a second system information that can vary between cells in the group of multiple cells (See Yan [0033]-[0034] – receiving system information that is not common to multiple cells).

	RE Claim 15, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 12 above, wherein the first system information is broadcast by a plurality of cells in the group of multiple cells (See Yan [0021], [0084]-[0085], [0074], [0088] – common system information is broadcasted by multiple cells (i.e. solution 1)).

	RE Claim 18, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 14 above, further comprising providing an indication to one or more user equipment (UEs) that at least one of the first or second system information has changed, via a paging message (See Yan [0036]-[0037] – value tag changes indicating changes to SIB).

	RE Claim 19, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 18 above, wherein the paging message comprises a value indicating which of the first or second system information has changed (See Yan [0036]-[0037] – determining which of first or second system information has changed based on value tag (valid or invalid SI) + area scope extending indicator (common or cell-specific SI)).

Claim 20, Yan discloses an apparatus for obtaining system information (See Yan Background; Summary), comprising:
	A transmitter (See Yan FIG 6);
	a receiver configured to:
	receive, from a first cell, an area identifier that identifies a first area in which a first system information common to each cell of a first group of multiple cells, including the first cell, is valid (See Yan [0022], [0024], [0027]-[0029], [0036] – receiving area scope indicator and validity tag from cell identifying which cells (including source cell) that the system information is common to (i.e. where the system information is valid)), wherein the first area includes the first group of multiple cells (See Yan [0030] – the area scope extending indicator can contain information identifying which neighbouring cell(s) and which system information is common between the identified neighbouring cell(s) and the source cell; the actual “area” (even if implied) includes the source cell as the valid area includes the neighboring cells and the source cell); and
	receive, from the first cell, a broadcast of the first system information (See Yan [0019], [0021] – broadcasting system information) common associated with the area identifier (See Yan [0024] – system information that is common to multiple cells in a first area); 
	a processing system configured to: 
	store at least the first system information received from the first cell associated with the group of multiple cells (See Yan [0024], [0029], [0031] – storing common system information); and 
See Yan [0032]-[0033] – using stored common system information to perform cell acquisition with cells that utilize the same common system information).
	Yan does not specifically disclose the identified first area being an area within a wireless network; or
	Transmitting, to the first cell, a request for at least the first system information; and
	Receiving the system information in response to the request.
	However, Wiberg teaches of obtaining system information by a user equipment (See Wiberg Summary) comprising an area identifier that identifies a first area within a wireless network (See Wiberg column 8, 35-52 – valid system information tags for flexibly defined group of cells i.e. routing area (subset area of entire cellular communication network)), wherein the first area includes the first group of multiple cells (See Wiberg column 8, 35-52 – first area being a flexibly defined group of cells which includes instant cell transmitting system/tag information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, comprising the identified first area being an area within a wireless network, wherein the first area includes the first group of multiple cells, as taught in Wiberg. One is motivated as such in order to save on radio resources and reduce battery consumption (See Wiberg Summary).
	Yan, modified by Wiberg, does not specifically disclose 

	Receiving the system information in response to the request.
	However, Wang teaches of 
	Transmitting, to the first cell, a request for at least the first system information (See Wang [0226] – WTRU sending request for system information); and
	Receiving the system information in response to the request (See Wang [0226] – WTRU receiving system information based on request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, modified by Wiberg, comprising transmitting, to the first cell, a request for at least the first system information; and receiving the system information in response to the request, as taught in Wang. One is motivated as such in order to provide flexibility for user devices when receiving different services (See Wang Background; Summary). 

	RE Claim 21, Yan discloses an apparatus for conveying system information (See Yan Background; Summary), comprising: 
	A processing system configured to:
	determine a first system information common to each cell of a group of multiple cells, including the apparatus, associated with an area (See Yan [0024], [0029] – system information that is common to multiple cells in a first area including source cell), wherein the area includes the group of multiple cells (See Yan [0030] – the area scope extending indicator can contain information identifying which neighbouring cell(s) and which system information is common between the identified neighbouring cell(s) and the source cell; the actual “area” (even if implied) includes the source cell as the valid area includes the neighboring cells and the source cell); and
	communicate with a user equipment (UE) based on the first system information (See Yan [0032]-[0033] – using stored common system information to perform cell acquisition with cells that utilize the same common system information); and
	a receiver (See Yan FIG 6);
	a transmitter configured to:
	broadcast an area identifier that identifies a first area in which a first system information common to each cell of a first group of multiple cells is valid (See Yan [0022], [0024], [0027]-[0029], [0036] – receiving area scope indicator and validity tag from cell identifying which cells (including source cell) that the system information is common to (i.e. where the system information is valid));
	transmit the first system information associated with the area identifier (See Yan [0019], [0021] – broadcasting system information that is associated with area scope indicator).
	Yan does not specifically disclose the identified first area being an area within a wireless network; or
	receiving, from the UE, a request for at least the first system information; and
	transmitting the system information in response to the request;
See Wiberg Summary) comprising an area identifier that identifies a first area within a wireless network (See Wiberg column 8, 35-52 – valid system information tags for flexibly defined group of cells i.e. routing area (subset area of entire cellular communication network)), wherein the area includes the group of multiple cells (See Wiberg column 8, 35-52 – first area being a flexibly defined group of cells which includes instant cell transmitting system/tag information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining system, as disclosed in Yan, comprising the identified first area being an area within a wireless network, wherein the area includes the group of multiple cells, as taught in Wiberg. One is motivated as such in order to save on radio resources and reduce battery consumption (See Wiberg Summary).
	Yan, modified by Wiberg, does not specifically disclose
	receiving, from the UE, a request for at least the first system information; and
	transmitting the system information in response to the request.
	However, Wang teaches of 
	receiving, from the UE, a request for at least the first system information (See Wang [0226], [0230], [0232] – WTRU sending request for system information); and
	transmitting the system information in response to the request (See Wang [0226], [0230], [0232] – WTRU receiving system information based on request).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system information obtaining See Wang Background; Summary). 

	RE Claim 22, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above, wherein the first area is smaller than a tracking area within the wireless network (See Wiberg column 8, 35-52 – valid system information tags for flexibly defined group of cells i.e. routing area (smaller subset area of entire cellular communication network)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US# 2016/0174135 hereinafter referred to as Yan) in view of Wiberg et al. (US# 6,628,946 hereinafter referred to as Wiberg), Wang et al. (US# 2013/0303203 hereinafter referred to as Wang) and Xu et al. (US# 2011/0205955 hereinafter referred to as Xu).

	RE Claim 6, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 5 above. Yan, modified by Wiberg and Wang, does not specifically disclose wherein the first system information is broadcast by the plurality of cells using a Physical Multicast Channel (PMCH).
See Xu [0014] – using PMCH to transmit system information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of obtaining broadcasted first system information, as disclosed in Yan, modified by Wiberg and Wang, wherein the system information is broadcasted by the plurality of cells using a Physical Multicast Channel (PMCH), as taught in Xu. One is motivated as such in order to provide compatibility with LTE standards (See Xu Background).

Claims 7, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US# 2016/0174135 hereinafter referred to as Yan) in view of Wiberg et al. (US# 6,628,946 hereinafter referred to as Wiberg), Wang et al. (US# 2013/0303203 hereinafter referred to as Wang) and Jung et al. (US# 2015/0373506 hereinafter referred to as Jung).

	RE Claim 7, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above. Yan, modified by Wiberg and Wang, does not specifically disclose determining, based on the first system information, a time period for which the first system information is valid.
	However, Jung teaches of determining, based on the first system information, a time period for which the first system information is valid (See Jung [0089], [0139] – utilizing a validity timer since the system information is received vs. a validity expiration threshold (i.e. 3 hrs) to determine if system information is still valid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of obtaining system information, as disclosed in Yan, modified by Wiberg and Wang, comprising determining, based on the first system information, a time period for which the first system information is valid, as taught in Jung. One is motivated as such in order to better optimize network performance (See Jung Background; Summary). 

	RE Claim 11, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 1 above. Yan, modified by Wiberg and Wang, does not specifically disclose further comprising determining that the stored first system information is no longer valid based on a time period for which the first system information is valid.
	However, Jung teaches of determining that the stored first system information is no longer valid based on a time period for which the first system information is valid (See Jung [0089], [0139] – utilizing a validity timer since the system information is received vs. a validity expiration threshold (i.e. 3 hrs) to determine if system information is still valid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of obtaining system information, as disclosed in Yan, modified by Wiberg and Wang, comprising determining that the stored first system information is no longer valid based on a time period for See Jung Background; Summary). 

	RE Claim 17, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 12 above. Yan does not specifically disclose providing an indication of a time period for which the first system information is valid.
	However, Jung teaches of providing an indication of a time period for which the first system information is valid (See Jung [0089], [0139] – utilizing a validity timer since the system information is received vs. a validity expiration threshold (i.e. 3 hrs) to determine if system information is still valid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of obtaining system information, as disclosed in Yan, comprising providing an indication of a time period for which the first system information is valid, as taught in Jung. One is motivated as such in order to better optimize network performance (See Jung Background; Summary). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US# 2016/0174135 hereinafter referred to as Yan) in view of Wiberg et al. (US# 6,628,946 hereinafter referred to as Wiberg), J Wang et al. (US# 2013/0303203 hereinafter referred to as Wang) and Xu et al. (US# 2011/0205955 hereinafter referred to as Xu).

RE Claim 16, Yan, modified by Wiberg and Wang, discloses a method, as set forth in claim 15 above. Yan, modified by Wiberg and Wang, does not specifically disclose wherein the first system information is broadcast by the plurality of cells using a Physical Multicast Channel (PMCH).
	However, Xu teaches of wherein system information is broadcast by the plurality of cells using a Physical Multicast Channel (PMCH) (See Xu [0014] – using PMCH to transmit system information).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of obtaining broadcasted first system information, as disclosed in Yan, modified by Wiberg and Wang, wherein the system information is broadcasted by the plurality of cells using a Physical Multicast Channel (PMCH), as taught in Xu. One is motivated as such in order to provide compatibility with LTE standards (See Xu Background).

Response to Arguments
	Applicant's arguments filed 02/16/2021 have been fully considered but are not persuasive.
	Regarding Applicant's arguments that the cited references do not teach transmission of a request for system information and reception of system information in response to the request, the Examiner respectfully disagrees. The Applicant has argued that in Wang, the WTRU may send a request for system information to the VNMF (Virtualization layer Network Manager Function) and that sending the request to the VNMF is not the same as sending the request to cell. The Examiner disagrees and 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US# 2014/0315549).
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477